FIRST AMENDMENT AGREEMENT

relating to

the amendments to the Production Sharing Contract relating to the Pulkhana Block 10

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

SHAMARAN PETROLEUM B.V.

and

PETOIL PETROLEUM AND PETROLEUM PRODUCTS INTERNATIONAL
EXPLORATION AND PRODUCTION INC.
eerpe

TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION ...
AMENDMENTS TO CONTRACT.
REPRESENTATIONS.
GENERAL PROVISIONS.

First Amendment Agreement — Pulkhana

FIRST AMENDMENT AGREEMENT

This agreement (the “Agreement”) is entered into as of | August 2010 (the “Agreement Date")
between:

Q)

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the “Government”),

SHAMARAN PETROLEUM B.Y., a company established and existing under the laws of
the Netherlands, having a registered office at Amaliastraat 3 — 5, 2514 JC, The Hague, the
Netherlands, and which is part of the Lundin family group of companies (“Shamaran”), and

PETOIL PETROLEUM AND PETROLEUM PRODUCTS INTERNATIONAL
EXPLORATION AND PRODUCTION INC., a company established and existing under
the laws of Turkey, whose registered office is at Filistin Caddesi No: 16, G.O_P., 06700
Ankara, Turkey (“Petal”)

(each a “Party” and collectively, the “Parties”).

(Ay

(B)

(cy

(D}

RECITALS

The Government, Shamaran and Petoil are parties to a Production Sharing Contract dated 28
August 2009 in respect of the Pulkhana Block 10 in the Kurdistan Region of Iraq (the
“Contract”).

The Parties wish to amend the Contract to obligate each of Shamaran and Petoil, and future
holders of all or part of the participating interests held by Shamaran and Petoil at the
Effective Date, and future holders of all or any participating interest (except in respect of the
Government Interest) to pay capacity building payments to the Government. Each of
Shamaran and Petoil is willing to agree to charge its participating interest with the capacity
building payment obligations and the Parties are willing to agree to the appropriate
amendments to the Contract.

The Government will deposit all capacity building payments into a segregated account for
use solely to support and finance infrastructure and capacity building projects in the
Kurdistan Region.

The Parties wish to amend the Contract to relieve Shamaran of the obligation to procure the
issuance of common shares in Shamaran Petroleum Corp. in favour of the Government.
1

First Amendment Agreement — Pulkhana

DEFINITIONS AND INTERPRETATION

it

Unless otherwise defined herein (including the recitals) capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).
As used in this Agreement:

“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble.
“Contract” is defined in Recital (A).
“Government” is defined in the preamble.
“Petoil” is defined in the preamble.

“Party” and “Parties” are defined in the preamble.
“Shamaran” is defined in the preamble.

“Third Party” is defined in Clause 4.2.

12 Descriptive headings in this Agreement are for convenience only, do not constitute a
part of this Agreement, and do not affect the construction or interpretation of this
Agreement. A reference to a “Clause” is a reference to a clause of this Agreement.

13 Nothing in this Agreement shall be construed to impair the rights of the Government
in relation to the Government Interest in accordance with Article 4 of the Contract.

AMENDMENTS TO CONTRACT

21 The Contract is amended as provided in this Clause 2.

22 The recitals are amended:

(a) by adding a new paragraph (G):
“G) This Contract was amended pursuant to the First Amendment
Agreement between the Parties dated | August 2010; and”; and
(b) by renumbering the existing paragraph (G): “(H)".
23 In Article 1.1, the definitions of “CONTRACTOR” and “CONTRACTOR Entity”

are deleted in their entirety and restated as follows:

“CONTRACTOR means, individually and jointly, each Contractor Entity.
24

First Amendment Agreement — Pulkhana

CONTRACTOR Entity means each of Shamaran and Petoil and their respective
permitted assignees pursuant to Article 39. A holder of the Government Interest is
not a CONTRACTOR Entity. At any time when there is only one entity
constituting the CONTRACTOR, any reference to “the entities constituting the
CONTRACTOR” or the “CONTRACTOR Eatities” or similar reference, shall be
deemed to mean “the entity constituting the CONTRACTOR”. As of the Effective
Date, Shamaran and Petoil, as the CONTRACTOR Entities, cach own an undivided
interest in the Petroleum Operations in respect of the entire Contract Area:

Shamaran or
Petoil 20%".

New definitions are added in Article 11 in the appropriate alphabetical order, as
follows:

“Annual Reconciliation Statement is defined in Article 32.5.2(c).

Capacity Building Account means a segregated bank account with a reputable
bank in the name of, and maintained by, the GOVERNMENT, the sole purpose of
which is to support and finance certain infrastructure and capacity building projects
to be identified by the GOVERNMENT in its sole discretion in the Kurdistan
Region.

Capacity Building Payment means:

(a) in respect of a Shamaran Interest Holder, the obligation of the Shamaran
Interest Holder to pay an amount equal to the Capacity Building Value for that
Shamaran Interest Holder; and

(b) in respect of a Petoil Interest Holder, the obligation of the Petoil Interest Holder
to pay an amount equal to the Capacity Building Value for that Petoil Interest
Holder.

Capacity Building Payment Instalments means each obligation of a Charged
Interest Hokder to pay an amount equal tw the Capacity Building Value attributed to
such Charged Interest Holder as provided by Article 32.5.

Capacity Building Value means, in respect of any period of determination:

(a) for each Shamaran Interest Holder, an amount in Dollars equal to the value,
established in accordance with Article 27, of twenty per cent (20%) of the
Profit Petroleum attributed to such Shamaran Interest Holder pursuant to this
Contract as at any time and period of determination; and

(b) for each Pesoil Interest Holder, an amount in Dollars equal to the value,
established in accordance with Article 27, of thirty-five per cent (35%) of the
Profit Petroleum attributed to such Petoil Interest Holder pursuant to this
Contract as at any time and period of determination.
2.6

27

First Amendment Agreement ~ Pulkhana

Charged Interest means all or any part of the Shamaran Interest or the Petoil Interest,
‘or both.

Charged Interest Holder means a CONTRACTOR Entity tw the extent it & the
holder of a Charged Interest. As of the Effective Date, Shamaran and Petoil are the
only Charged Interest Holders.

Charged Interest Holders Monthly Statement is defined in Article 32.5.2().

First Amendment Agreement means the First Amendment Agreement between the
Government, Shamaran and Petoil dated | August 2010.

Loss or Expense is defined in Article 32.5.8(c).

Petoll Interest means all or any part of the twenty per cent (20%) participating
interest hereunder deemed held by Petoil as of the Effective Date.

Petoll Interest Holder means a CONTRACTOR Entity if and to the extent it is the
holder of a Petoil Interest. As of the Effective Date. Petoil is the sole Petoil Interest
Holder.

Rights Sale means a sale, assignment, or other disposal of the GOVERNMENT's
fights to receive Capacity Building Payment Instalments from a Charged Interest
Holder, whether for a lump sum payment or in instalment payments, and whether the
purchaser assumes all payment risk and all risk as to the amount of Capacity Building
Payment Instalments, or otherwise

Shamaran Interest means all or any part of the sixty per cent (60%) participating
interest hereunder deemed held by Shamaran as of the Effective Date.

Shamaran Interest Holder means a CONTRACTOR Entity if and to the extent it is
the holder of a Shamaran Interest. As of the Effective Date, Shamaran is the sole
Shamuran Interest Holder.”

‘The first paragraph of Anicle 4.2 is deleted in its entirety and restated:

“The Public Company will not have any liability t the CONTRACTOR to contribute
its Government Interest share of all Petroleum Costs, Petroleum Costs are the
exclusive obligation of the CONTRACTOR Entities in accordance with each
CONTRACTOR Entity’s respective participating interests in the Contract. Each
CONTRACTOR Entity is entitled (through the CONTRACTOR) to recover all
such Petroleum Costs in accordance with Article 25. The Public Company shall
contribute its share of Production Bonuses attributable to the Government Interest and
payable pursuant to Articles 32.6 through 32.10."

In Article 16.14, after the words in the first sentence “The GOVERNMENT and” the
following is inserted: “, subject to Articles 32.5.6(a) and (b),”.

In Anticle 26.9 the following sentence is added to the end of the Article:
29

2.10

21

2.12

First Amendment Agreement ~ Pulkhana

“Notwithstanding the other provisions of this Article 26.9, where a Charged Interest
Holder is in breach of any of its obligations in respect of the payment of Capacity
Building Payment Instalments under Article 32.5, the GOVERNMENT will have the
rights set forth in Articles 32.5.6 through 32.5.8."

Articles 27.1 und 27.2 and Paragraphs 7 and § are amended by adding, after the word
“Quarter” in each instance in each Article and Paragraph the words “and Month"; and
in Paragraph 7,2, the words “twenty-one (21) are deteted and replaced by “ten (10)".

Article 27.4 is deleted and restated in its entirety:

“By the tenth (10") day of each Month, the CONTRACTOR shail provide a
statement to the GOVERNMENT showing the CONTRACTOR'S calculations of
the value of Petroleum produced and sold from the Contract Area for the previous
Month. Such statement shall include the following information:

fa) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month constituting Arm's Length Sales together with
corresponding sale prices;

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month that do not fall in the category referred to in paragraph (a)
above, together with sale prices applied during such Month;

fe) inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month, and

(d) quantities of Natural Gas sold by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised_

Concurrently with the delivery of the monthly statement, the CONTRACTOR shall
deliver the Charged Interest Holders Monthly Statement to the GOVERNMENT as
provided in Article 32.5.2(a).”

In Article 29.1, after the words “shall be in Dollars and shall", the following words are
added:

“except as provided in the next sentence and Articles 32.5.10 through 32.5.12,";

and the following sentence is added at the end of Article 29.1:

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of a Charged Interest Holder to make Capacity Building Payments as
further provided in Articles 32.5.10 through 32.5.12.”

Articles 32.1 through 32.6 are deleted.

New Articles 32.1 through 32.4 are added as follows:
2.13

First Amendment Agreement — Pulkhana

“Signature Bonus

32.1

The GOVERNMENT required the Shamaran Interest Holder, as a
condition of entering into the Contract, to pay to the GOVERNMENT a
signature bonus of two million, five hundred thousand Dollars (US
$2,500,000) ("Signature Bonus”) and the GOVERNMENT confirms
timely receipt of the payment.

Capacity Building Bonus

32.2

The GOVERNMENT required Shamaran, as a condition of entering into
the Contract, to pay to the GOVERNMENT a capacity building bonus of
forty million Dollars (US $40,000,000) (“Capacity Building Bonus”) and
the GOVERNMENT confirms timely receipt of the payment.

Share Issues

32.3

32.4

The GOVERNMENT required Shamaran, as a condition of entering into
the Contract, to cause the issue of sixty-five million (65,000,000) common
shares (“Common Shares — First Tranche”) in Shamaran Petroleum
Corp.. the ultimate parent company of Shamaran, for no further
consideration, and the GOVERNMENT, in consideration of the Capacity
Building Value for each Shamaran Interest Holder, waives the requirement.

The GOVERNMENT required Shamuran, as a condition of entering into
the Second Sub-Period, to cause the issue of fifty million (50,000,000)
common shares (“Common Shares — Second Tranche”) in Shamaran
Petroleum Corp., the ultimate parent company of Shamaran, for no further
consideration, and the GOVERNMENT, in consideration of the Capacity
Building Value for each Shamaran Interest Holder, waives the
requirement.”

A new Article 32.5 is added:

“Cay

325

Bul yments
Each Charged Interest Holder is bound by the provisions of this Article 32.5.

325.1 The obligations of a CONTRACTOR Entity, to the extent it is a
Charged Interest Holder, as set forth in this Article 32.5, attach to,
and may not be severed from, the Changed Interest,

32.5.2 In respect of the Capacity Building Payment Instalments:

(a) on o¢ before the tenth (10")day of each Month in the
Development Period, the CONTRACTOR shall provide to the
GOVERNMENT, together with the monthly production
statement prepared by the CONTRACTOR in accordance
First Amendment Agreement — Pulkhana

with Article 27.4 and Paragraph 6.1, and the monthly valuation
statement in accordance with Article 25 and Paragraph 7.1, a
statement (the “Charged Interest Holders Monthly
Statement”) setting out the CONTRACTOR's calculation of
the Capacity Building Value atwibutable to each Charged
Interest Holder for the preceding Month. In each Charged
Interest Holders Monthly Statement the CONTRACTOR
shall detail each item taken into account in making its
calculation of the amounts due from each Charged Interest
Holder, the quantities of Profit Petroleum produced during the
Month covered by such Charged Interest Holders Monthly
Statement, the volumes of such production sold, the Capacity
Building Value attributed to such sales, and the Capacity
Building Payment Instalments required to be paid with respect
thereto by each Charged Interest Holder,

(b) on the same date on which the CONTRACTOR provides the
Charged Interest Holders Monthly Statement to the
GOVERNMENT in accordance with Article 32.5.2(a}, each
Charged Interest Holder shall pay (except as provided in the
next sentence) the Capacity Building Payment Instalment as
shown as owed by such Charged Interest Holder in the
Charged Interest Holders Monthly Statement. If:

(1) a Charged Interest Holder has sold its Profit Petroleum to
(i) the GOVERNMENT or a Public Company (or a
company or an entity owned and controlled, directly or
indirectly, by a Public Company or the
GOVERNMENT), (ii) the State Oil Marketing
Organisation (SOMO) or any entity owned and controlled
by the Government of Iraq; and if

(2) any such counterparty as identified in (1) has not paid the
Charged Interest Holder for the Petroleum lifted by such
entity, then:

(3) the Charged Interest Holder is only obligated to pay the
Capacity Building Payment when, if, and to the extent the
Charged Interest Holder has received payment by such
counterparty.

The preceding sentence does not apply with respect to. and
to the extent of sales of Charged Interest Holder's Profit
Petroleum to any other counterparties;

(c) within thirty (30) calendar days following the date on which
the CONTRACTOR delivered the Final End-of-Year
First Amendment Agreement — Pulkhana

Statement to the GOVERNMENT for each Calendar Year in
accordance with Article 26.13 and Paragraph 10, and based on
the information in such Final End-of-Year Statement, the
CONTRACTOR shall provide to the GOVERNMENT, in
respect of each Charged Interest Holder, a written
reconciliation of the aggregate amount of the Capacity
Building Value and the aggregate payments of the Capacity
Building Payment Instalments during such Calendar Year
period (the “Annual Reconciliation Statement”):

(d) if the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in an
amount less than the aggregate Capacity Building Value
attributed to such Charged Interest Holder during such
Calendar Year period, such Charged Interest Holder shall pay
{subject to the same exception as provided in the second and
third sentences of Article 32.5.2(b)) the amount of the
underpayment as shown in the Annual Reconciliation
Statement within thirty (30) calendar days following the same
date the CONTRACTOR delivered the Annual Reconciliation
Statement to the GOVERNMENT;

(e) if the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in
excess of the Capacity Building Valve attributed to it during
such Calendar Year period, and if and to the extent the
GOVERNMENT has agreed with the CONTRACTOR and
the affected Charged Interest Holder in respect of the amount
of such overpayment, such Charged Interest Holder may
deduct such overpayment to the extent that the
GOVERNMENT has agreed with the amount of such
overpayment from the next following payments of Capacity
Building Payment Instalments. In no event will a Charged
Interest Holder be entitled to deduct more than fifteen per cent
(15%) of the amount otherwise payable from the next
following payments of Capacity Building Payment
Instalments. The right of set-off against Capacity Building
Payment Instalments will be a Charged Interest Holder's only
remedy in respect of any overpayment, and the
GOVERNMENT will have no obligation t make any
reimbursement or other compensating payments to the Charged
Interest Holder;
First Amendment Agreement — Pulkhana

(f) if a Charged Interest Holder fails to pay all or pan of a
Capacity Building Payment when due, the Charged Interest
Holder shall pay interest on the unpaid amount at an annual
rate of LIBOR plus two per cent (2%) compounded monthly
from and including the date the payment was due to, but not
including, the date paid; and

(g) if any Capacity Building Payment is due to be paid to the
GOVERNMENT on a day that is either not a banking day in
either the place where the Capacity Building Account is
maintained, or the location of the financial institution through
which a Charged Interest Holder will make such payment, then
the Capacity Building Payment will be due on the next
following banking day. A “banking day” is a day (other than a
Saturday, Sunday, or public holiday) on which banks are open
for general business in the specified locations.

Cay ; Bul Account
32.5.3 The GOVERNMENT shall:
(a) establish and maintain the Capacity Building Account; and

(b) deposit all Capacity Building Payments received by the
GOVERNMENT into the Capacity Building Account.

Sale

32.54 The GOVERNMENT may enter into a Rights Sale without the
consent of the CONTRACTOR of any CONTRACTOR Entity.

Separate Liability

325.5 Each Charged Interest Holder is separately liable (and not jointly
and severally liable with any other Charged Interest Holder) to the
GOVERNMENT for its obligations. duties and liabilities under
this Article 32.5. A CONTRACTOR Entity that is not a Charged
Interest Holder will have no liability to the GOVERNMENT for
any claim by the GOVERNMENT arising out of or related to the
breach of any Charged Interest Holder's obligations under this
Article 32.5.

Breach; Indemnity

325.6 (a) If a Charged Interest Holder fails to pay a Capacity Building
Payment in full when due, the GOVERNMENT will,
notwithstanding any other provision of this Contract, any
lifting agreement, any sales or marketing agreement, or any
First Amendment Agreement ~ Pulkhana

other agreement, automatically be entitled, on not less than
sixty (60) days prior notice to the defaulting Charged Interest
Holder and the CONTRACTOR in the case of the first
default, and not less than thirty (30) days in the case of any
subsequent default, to:

(1) in the case of a defaulting Shamaran Interest Holder:

(A) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up t twenty per cent
(20%) of such defaulting Shamaran Interest Holder's
Profit Petroleum; and

(B) continue to lift up to twenty per cent (20%) of such
defaulting Shamaran Interest Holder's Profit
Petroleum for the remainder of the Development
Period; and

(2) in the case of a defaulting Petoil Interest Holder:

(A) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to thirty-five per
cent (35%) of such defaulting Petoil Interest Holder's
Profit Petroleum: and

(B) continve to lift up to thirty-five per cent (35%) of such
defaulting Petoil Interest Holder's Profit Petroleum
for the remainder of the Development Period.

(b) A defaulting Charged Interest Holder will have a single cure
period of thirty (30) days only in respect of its first default. If
the defaulting Charged Interest Holder pays the defaulted
Capacity Building Payments in full plus interest in accordance
with Article 32.5.2(f) in such thirty (30) day period, the
GOVERNMENT shall not exercise its lifting rights under this
Article 32.5.6 in respect of such defaulting Charged Interest
Holder. In the case of any subsequent default, the
GOVERNMENT may exercise its right to lift whether or not
the defaulting Charged Interest Holder cures its default in the
thirty (30) day notice period.

325.7 The lifting rights of the GOVERNMENT pursuant t Article
32.5.6 are exercisable by way of set-off, without first resort to legal
process, and without any liability or claims of the defaulting
Charged Interest Holder, the CONTRACTOR. the Operator, or
any other Person, and regardless of any provisions of any lifting
agreement or provision of a joint operating agreement or any other
agreement to which the CONTRACTOR oe a defaulting Charged

10
First Amendment Agreement ~ Pulkhana

Interest Holder is a party, The CONTRACTOR shall ensure that
all agreements in respect of the lifting or sale of Petroleum reflect
the GOVERNMENT 's priority rights as set forth in Article 32,56
and this Article 32.5.7.

325.8 (a) A defaulting Charged Interest Holder shall indemnify the
GOVERNMENT from any Loss or Expense (as defined in
Article 32.5.8(c), below) that may in any way arise from the
exercise by the GOVERNMENT of its rights in respect of
such defaulting Charged Interest Holder under Articles 32.5.6
and 32,5.7_

{b} The GOVERNMENT will retain control over the defence of,
and any resolution of settlement relating to, such Loss or
Expense. A defaulting Charged Interest Holder shall cooperate
with the GOVERNMENT and provide reasonable assistance
in defending any claims against the GOVERNMENT.

({c) “Loss or Expense” means any liability, loss, claim, settlement
payment, cost and expense, interest, award, judgment, damages
{including punitive damages), diminution in value, fees or
other charge and, to the extent permitted by applicable law, any
court filing fee, court cost, arbitration fee or cost, witness fee,
and each other fee and cost of investigating and defending or
asserting a claim for indemnification, including attorneys’ fees,
other professionals’ fees, and disbursements; but does not
include consequential damages. A claim set forth in a notice
from the GOVERNMENT to a defaulting Charged Interest
Holder will be conclusively deemed a Loss or Expense if the
Charged Interest. Holder fails to dispute the
GOVERNMENT’s liability by the end of a thirty (30) day
period following the effective date of the notice from the
GOVERNMENT. = The Charged Interest Holder shall
promptly pay the deemed Loss or Expense on demand.

325.9 The GOVERNMENT'S rights under Articles 32.5.6 through 32.5.8
are not exclusive and are without prejudice to the
GOVERNMENT 's termination rights under Article 45.

Payments; No Set-off or Deduction

325.10 Except as provided in Article 32.5.2(e) and notwithstanding any
provision in this Contract to the contrary, each Charged Interest
Holder shall pay all Capacity Building Payments without (and free
and clear of any deduction for) set-off or counterclaim.
325.11

325.12

First Amendinent Agreement ~ Pulkhana

Each Charged Interest Holder acknowledges and accepts that a
fundamental principle of this Article 32.5 is that such Charged
Interest Holder must pay the Capacity Building Payments owed by
it as and when required. Accordingly, in respect of its obligations
under this Article 32.5 only and except as provided in Article
32.5.2(e), each Charged Interest Holder hereby waives any right to
raise by way of set off or invoke as a defence to its obligations to
pay Capacity Building Payments pursuant to this Article 32.5,
whether in law or equity, any failure by the GOVERNMENT or
any CONTRACTOR Entity to pay amounts due and owing under
the Contract or any alleged claim that such Charged Interest Holder
may have against the GOVERNMENT, Operator, other
CONTRACTOR Entity, or any other Person, whether such claim
arises under or relates to this Contract or otherwise.

Each Charged Interest Holder shall make Capacity Building
Payments to the GOVERNMENT by wire transfer of immediately
available funds in Dollars in accordance with wire instructions
provided by the GOVERNMENT. The making of any payments
by a Charged Interest Holder under this Article 32.5, of the
acceptance of use of any payments by the GOVERNMENT, does
not impair the rights of such Charged Interest Holder or the
GOVERNMENT under Article 15. Any dispute between the
GOVERNMENT and a Charged Interest Holder in respect of the
calculation of each of the Capacity Building Value and the Capacity
Building Payment due with respect thereto is subject to Article 15,9.

Assignment, Reversion

325.13 (a) [fa Charged Interest Holder assigns and novates all or any part

of its Charged Interest, the assignee will be a Charged Interest
Holder to the extent of such assignment and novation.

(>) If (i) a Charged Interest Holder withdraws as a
CONTRACTOR Entity, or (ii) the GOVERNMENT
terminates a Charged Interest Holder as a CONTRACTOR
Entity; and if in the cases of clauses (i) or (ii) all or part of the
Charged Interest of the Charged Interest Holder is either
assigned and novated or reverts to the remaining
CONTRACTOR Entities as provided in Article 45, then, in
either such case, such assignee or each remaining
CONTRACTOR Entity, as the case may be, will be a Charged
Interest Holder to the extent of such assignment and novation
of reversion, as applicable, provided that the withdrawing or
terminating Charged Interest Holder will be solely liable foe
any unpaid Capacity Building Payments attributable to its
214

2.15

2.16

2.17

First Amendment Agreement ~ Pulkhana

Charged Interest price to the date of withdrawal or
termination.”

In Article 32:

(a) the existing Article 32.7 is renumbered "32.6";
(b) the existing Article 32.8 is renumbered “32.7”;
(c) the existing Article 32.9 is renumbered “32.8";

id) the existing Article 32.10 is renumbered “32,9”, and in that Article after the
word “bonus”, the words “or share issue” are replaced with “or payment”;
and

(e} the existing Article 32,11 is renumbered “32.10”, and in that Article:
(i) after the word “bonus”, the words “or payment” are added; and

(ii) the words “or by banker's draft and on receipt thereof the
GOVERNMENT shall forthwith issue a written receipt to the
CONTRACTOR duly executed by the Minister of Natural
Resources of the GOVERNMENT or such other officer of the
GOVERNMENT who shall be duly authorised to issue such
receipt under Kurdistan Region Law” are deleted.

Anticle 39.2 is deleted and restated:

“Except as provided in Article 32.5, each CONTRACTOR Entity shall have the right
to sell, assign, transfer or otherwise dispose of all or part of its rights and interests
under this Contract to any third party (not being an Affiliated Company o¢ another
CONTRACTOR Entity) with the prior consent of the GOVERNMENT and each
other CONTRACTOR Entity (if any), which consent shall not be unreasonably
delayed or withheld. Any CONTRACTOR Entity proposing to sell, assign, transfer
of otherwise dispose of all or part of its rights and interests under this Contract to any
such third party shall request such consent in writing, which request shall be
accompanied by reasonable evidence of the technical and financial capability of the
proposed third party assignee.”

In Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing, this Article 41 will not apply the
GOVERNMENT in respect of any claim or proceeding arising out of or related to the
exercise of rights by the GOVERNMENT as set forth in Anicles 32.5.6 through
325.9, in respect of which the GOVERNMENT expressly reserves all sovereign
immunities.”

In Article 42.1, the following sentence is added at the end of the first sentence:
First Amendment Agreement ~ Pulkhana

“This Article 42.1 does not apply to any Dispute arising out of, or relating to the
exercise of rights by the GOVERNMENT as set forth in Article 32.5.6, which
Disputes shall, except only as provided in Article 32.5.12, be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil.”

2.18 In Article 45.6, after “31,” is added “32_5,"_
219 Article 45.9 is deleted
2.20 The following further amendments are made:

fa) in Paragraph 3.1.9 the words “with the exception of Taxes described in
Article 31.2) and bonus payments” are deleted and replaced with “with the
exception of Taxes (described in Article 31.2), bonus payments, Capacity
Building Payments, and any other payments";

(b) in Paragraphs 4.4 and 13.3.2(h), after the word “bonuses” in each instance, “,
Capacity Building Payments, or other payments” is added;

{ec} the heading for Article 32 is deleted and restated:

“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS",

id) in the definition of “Production Bonus” in Amticle 1.1, “32.7 or 32.8" is
replaced with “32.6 of 32.7";

(e) in Article 33.9, “, provided that where the GOVERNMENT is participating
in its capacity as a CONTRACTOR Entity pursuant to Article 4, it shall be
liable for its share of Petroleum Costs” is deleted; and

(p in Anicle 39.6, the following is added at the end of the sentence following
the words “Article 4":

“and Article 32.5,”
3. REPRESENTATIONS
31 Shamaran and Petoil, each for itself, makes the following representations:

3.1

3.1.2

3.13

its entry into and performance of this Agreement by it have been authorised
by all necessary company action;

this Agreement constitutes a valid, legal, and binding agreement of it;

it has received all authorisations and consents required under the law under
which it is organised that are or will be necessary for the entry into and
3.4

3.L5

3.L6

First Amendment Agreement — Pulkhana

performance by it, and the validity and enforceability against it, of this
Agreement:

except as provided in the next sentence, there is no law or agreement to
which it is a panty that conflicts with, or prevents entry into, delivery, and
performance by it of, or calls into question the validity, legality and
enforceability against it of, this Agreement. No representation is made in
respect of the laws of the Kurdistan Region or Iraq;

it is not a party to any administrative or judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement
as to it; and

neither it nor any of its Affiliates has made, offered, or authorised (and has
not agreed to make and does not expect will be made), with respect to the
matters which are the subject of this Agreement or the Contract, any
payment, gift, promise or other advantage, whether directly or through any
other Person, to or for the use or benefit of any public official (Le, any
person holding a legislative, administrative or judicial office, including any
person employed by or acting on behalf of the Government) or any political
party or political party official or candidate for office, where such payment,
gift, promise or advantage violates (i) the laws of the Kurdistan Region or of
Iraq. (if) the laws of the place of incorporation or its principal place of
business, or (iii) the principles described in the Convention oa Combating
Bribery of Foreign Public Officials in International Business Transactions,
signed in Paris on 17 December 1997, which entered into force on 1S
February 1999, and the Convention's Commentaries. No part of its
participating interest under (including any profits it may derive in respect of)
the Contract is beld (or to be held pursuant to this Agreement) or payable to,
directly or indirectly, to or for the benefit (directly or indirectly) of any
public official or any political party or political party official or candidate for
office of the Kurdistan Region or Irag-

GENERAL PROVISIONS

4a

42

Anticles 36 (information and Confidentiality), 39 (Assignment and Change of Control),

Al (Waiver of Sovereign Immunity), 42.1 (Negotiation, Mediation and Arbitration),

and 44 (Novices) of the Contract shall apply to this Agreement.

This Agreement does not create any right under the Contracts (Rights of Third Parties)
Act 1999 that is enforceable by any Person who is not a party (a “Third Party”). The
Parties may rescind or vary the terms of this Agreement without notice to or the
consent of any Third Party.

This Agreement constitutes the final, complete and exclusive expression of the Parties’
agreement on the matters contained in this Agreement. All prior and contemporaneous

15
45

47

First Amendment Agreement ~ Pulkhana

negotiations and agreements between the Parties on the matters contained in this
Agreement are expressly merged into and superseded by this Agreement. The
provisions of this Agreement may not be explained, supplemented or qualified through
evidence of trade usage of a prior course of dealings. In entering into this Agreement,
neither Party has relied upon any statement, representation, warranty or agreement of
the other party except for those expressly contained in this Agreement. There are no
conditions precedent to the effectiveness of this Agreement, other than those expressly
stated in this Agreement.

Each Party shall timely exercise all commercially reasonable endeavours to take, or
cause to be taken, all actions necessary or desirable to consummate and make effective
the transactions this Agreement contemplates.

The Parties may amend this Agreement only by an agreement of the Parties that
identifies itself as an amendment to this Agreernent. The Parties may waive any
provision in this Agreement only by a writing executed by the Party against whom the
waiver is sought to be enforced. Any amendment, waiver, or consent signed by the
Minister of Natural Resources is binding on the Government. No failure or delay in
exercising any right or remedy, o¢ in requiring the satisfaction of any condition, under
this Agreement by a Party, and no act, omission or course of dealing between any of
the Parties, will operate as a waiver or estoppel of any right, remedy, or condition. A
waiver made in writing on one occasion will be effective only in that instance and only
for the purpose stated. A waiver once given is not to be construed as a waiver on any
future occasion. No waiver or amendment in respect of this Agreement will constitute
a waiver or amendment of any other agreement between the Parties,

The Parties may execute this Agreement in three counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one agreement.
The signatures of all of the Parties need pot appear on the same counterpart, and
delivery of an executed counterpart signature page by facsimile or electronic sean is as
effective as executing and delivering this Agreement in the presence of the other
Parties. This Agreement is effective upon delivery of one executed counterpart from
each Party to the other Parties. In peoving this Agreement, a Party must produce of
account only for the executed counterpart of the Party to be charged.

If this Agreement is reasonably proven to have been obtained in violation of Kurdistan

Region Law or the laws of Iraq conceming corruption, this Agreement shall be
deemed void ab initio.

This Agreement (and any non-contractual obligations arising out of or in connection
with it} is governed by English law.

[Signature page follows.]
First Amendment Agroement — Pulkhana

For and on behalf of Shamaran Petroleum B.V,;

(ah 4 ‘
EcaTivE OFFICER

PU RAGRA

For and on behalf of Petoil Petroleum and Petroleam Products International Exploration and
Production Inc:

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister

Kurdistan Regional Government

On behalf of the Regional Council for the Oil and Gas Affairs
of the Kurdistan Region ~ Iraq

Barham Salih

Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Natural Resources in the Kurdistan Region

Signature:.

Ashti Hawrami

{Signature page to the Pulkhana First Amendment Agreement.|

\7
First Amendment Agreement — Pulkhana

For and on behalf of Shamaran Petroleum B.V.:

Signature,
Tithe: ..

Production Inc.

For and on behalf of the Kurdistan Regional Government of Iraq:

Kurdistan Regional Government
‘On behalf of the Regional Council for the Oil and Gas Affairs
of the Kurdistan Region — Iraq

Barham Salih

Minister of Natural Resources
Kurdistan Regional Government
On bebalf of the Ministry of Natural Resources in the Kurdistan Region

Ashti Hawrami

[Signature page to the Pulkhana First Amendment Agreement.|
First Amendment Agreement — Pulkhana

For and on behalf of Shamaran Petroleum B.V.:

Title:
Name:

For and on behalf of Petoil Petroleum and Petroleam Products International Exploration and
Prodaction Inc.:

For and on behalf of the Kardistan Regional Government of Iraq:

Prime Minister

Kurdistan Regional Government

On behalf of the Regional Council for the Oil and Gas Affairs
of the Kurdistan Region — Iraq

Minister of Natural Resources
Kurdistan Regional Government
On behalf of the Ministry of Natural Resources in the Kurdistan Region

Signature:...
Ashti Hawrami

[Signature page to the Pulkhana First Amendment Agreement.|

